Citation Nr: 1217187	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  09-14 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a disability manifested by a fatty liver.  

2.  Entitlement to service connection for a disability manifested by tongue blisters.  

3.  Entitlement to an initial rating in excess of 30 percent for degenerative joint disease of the right ankle.  

4.  Entitlement to an initial rating in excess of 10 percent from March 1, 2006, to March 16, 2009, and 20 percent thereafter, for degenerative joint disease of the lumbar spine.  

5. Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee.  

6.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee.  

7.  Entitlement to an initial compensable rating for soft tissue rheumatism of the left thumb.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from August 1978 to February 2006.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the Manila, the Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, granted service connection for degenerative joint disease, rated 10 percent disabling; degenerative joint disease of the right knee, rated 10 percent disabling; degenerative joint disease of the left knee, rated 10 percent disabling; degenerative joint disease of the left ankle, rated 10 percent disabling; degenerative joint disease of the right shoulder, rated 10 percent disabling; and soft tissue rheumatism of the left thumb, rated noncompensable.  In pertinent part, the April 2007 rating decision also denied service connection for a disability manifested by tongue blisters, a gall bladder disorder, obesity, a disability manifested by excessive sun exposure, a positive PPD test, a disability manifested by nose bleeds, a disability manifested by kidney stones, otitis media of the left ear, enterocolitis, cellulitis, bronchitis, plantar fasciitis, allergic rhinitis, a disability residuals of an appendectomy, residuals of a vasectomy, residuals of chemical burns, myopic astigmatism, and alcohol dependence, all ratings of which the Veteran initially disagreed.  

In a September 2007 rating decision, the RO increased the rating for the degenerative joint disease of the Veteran's right ankle to 20 percent, effective the initial effective date in March 2006.  In a November 2007 rating decision the RO denied service connection for erectile dysfunction, which the Veteran also disagreed with.  In a September 2009 rating decision, the RO denied service connection for depression and a disability manifested by a fatty liver, to which the Veteran also submitted a notice of disagreement.  

In his substantive appeal, the Veteran restricted the appeal to the issues related to the initial evaluations of right ankle, right knee, left knee, left thumb, a disability manifested by tongue blisters, erectile dysfunction, bronchitis, plantar fasciitis, allergic rhinitis, and a disability manifested by insomnia.  

During the pendency of the appeal, the RO granted service connection for erectile dysfunction, allergic rhinitis with bronchitis, dysthymia, with insomnia, and plantar fasciitis; therefore, these issues are no longer on appeal.  The RO also assigned a separate 10 percent rating for left knee instability, a rating with which the Veteran has not disagreed.  

By rating decision dated in July 2009, the RO increased the rating of degenerative joint disease of the lumbar spine to 20 percent disabling, effective on March 16, 2009.  By rating decision dated in February 2010, the RO increased the rating for the Veteran's right ankle disability to 30 percent disabling, effective the date of the original grant of service connection in March 2006.  As he continues to express dissatisfaction with these ratings the claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran initially requested to testify at formal hearings, but, in May 2011, he withdrew his requests for a hearing.  



FINDINGS OF FACT

1.  In May 2011, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran indicating that he wished to withdraw his appeal seeking service connection for a disability manifested by a fatty liver; there are no questions of fact or law remaining before the Board in this matter.  

2.  A chronic disability manifested by tongue blisters has not been demonstrated at any time during service or thereafter.  

3.  Throughout the appeal, the degenerative joint disease of the Veteran's right ankle has been manifested by disability approaching ankylosis of the joint between 0 and 10 degrees dorsiflexion, particularly with repetitive motion of the joint.  

4.  Prior to March 16, 2009, degenerative joint disease of the lumbar spine was manifested by pain and limitation of motion that would be considered noncompensable under the rating criteria.  

5.  As of March 16, 2009, the degenerative joint disease of the Veteran's lumbar spine was manifested by limitation of forward flexion to 50 degrees and muscle spasm.  

6.  Incapacitating episodes of intervertebral disc syndrome having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months have not been demonstrated.  

7.  Throughout the appeal, degenerative joint disease of the Veteran's right knee has been manifested by flexion limited to, at worst, 115 degrees after repetition, and due to crepitus and pain; without instability of the right knee joint.  

8.  Throughout the appeal, degenerative joint disease of the Veteran's left knee has been manifested by flexion limited to, at worst, 115 degrees after repetition, and due to crepitus and pain; without instability of the left knee joint.  

9.  Throughout the appeal, the Veteran's left thumb disability is not shown to cause limitation of motion of the thumb, or appreciable disability of the thumb joint.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matter of service connection for a disability manifested by a fatty liver.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).  

2.  Service connection for a disability manifested by tongue blisters is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

3.  The criteria for an initial rating in excess of 30 percent for degenerative joint disease of the right ankle have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5270 (2011).

4.  The criteria for an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine have not been met prior to March 16, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5242 (2011).

5. The criteria for an increased rating in excess of 20 percent for degenerative joint disease of the lumbar spine have not been met at any time from March 16, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5242 (2011). 

6.  The criteria for an initial rating in excess of 10 percent for degenerative joint disease of the right knee have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Codes 5003, 5260, 5261 (2011).  

7.  The criteria for an initial rating in excess of 10 percent for degenerative joint disease of the left knee have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Codes 5003, 5260, 5261 (2011).  

8.  The criteria for an initial compensable rating for soft tissue rheumatism of the left thumb have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5228 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  January 2007 and May 2009 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  

Regarding the issues related to initial ratings as the rating decisions on appeal granted service connection and assigned the disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess 19 Vet. App. at 490  The January 2009 statement of the case (SOC) provided notice on the "downstream" issues of entitlement to increased ratings; while subsequent rating decisions readjudicated the matters after the Veteran and his representative responded and further development was completed.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran has also been afforded several VA medical examinations in connection with his claims.  38 C.F.R. § 3.159(c) (4) (2011).  The Board finds that these examinations are adequate for appellate disposition.  Opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for any opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is 
unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Service Connection for a Disability Manifested by a Fatty Liver 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

In correspondence submitted to VA in May 2011, the Veteran stated that he wished to withdraw his appeal as service connection for a disability manifested by a fatty liver that was before the Board.  Hence, there is no allegation of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.  

Service Connection for a Disability Manifested by Tongue Blisters

The Veteran contends that he has a chronic disability manifested by tongue blisters that he has had since service.  In his claim for compensation, the Veteran related that he had blisters of the tongue, as well as ear and throat pain, in December 2003.  

After review of the record, the Board finds that a chronic disability manifested by tongue blisters has not been demonstrated at any time during service or thereafter.  In this regard, review of the STRs shows no complaint or manifestation of blisters of the tongue.  Post-service medical evidence is similarly negative for tongue blisters.  On examination by VA in February 2007, the Veteran did not complain of tongue blisters and examination of the mouth and throat showed them to be normal.  In correspondence received from the Veteran's representative in October 2009, it was noted that evidence was being accrued to demonstrate chronicity of the disability; however, none has been received.  On November 2009 VA examination of the nose, sinus, larynx and pharynx, there were no complaints of tongue blisters and no physical findings related to blisters of the tongue.  

When service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the law requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, there has been no demonstration of tongue blisters at any time.  Accordingly, service connection for a disability manifested by tongue blisters is not warranted.  The preponderance of the evidence is against the claims; therefore, the benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Rating Laws and Regulations

The Veteran contends that each of the orthopedic disabilities for which he has continued his appeal are more disabling than initially evaluated.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In this case, the Board has considered the entire period of initial rating claim from the March 2006 effective date of the initial awards appealed in this case to see if the evidence warrants the assignment of different ratings for different periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59

Rating Right Ankle Disability

Service connection for degenerative joint disease of the right ankle was granted by the RO in an April 2007 rating decision.  Initially, a 10 percent rating was awarded under the provisions of Code 5271 from the date of claim in March 2006.  The rating was increased to 20 percent using Code 5271 with the same effective date by rating decision in September 2007.  The rating was increased to 30 percent under Code 5250, with the same effective date (March 2006), in a February 2010 rating decision that added to the evaluation and considered additional disability associated with Achilles tendonitis.  

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5270 provides ratings for ankylosis of the ankle.  Ankylosis of the ankle in planter flexion less than 30 degrees is to be rated 20 percent disabling; ankylosis of the ankle in planter flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, is to be rated 30 percent disabling; ankylosis of the ankle in planter flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, is to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling.  marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.

On VA examination of the right ankle in February 2007, the Veteran reported that had first had right ankle pain with running during service and had been advised to stop running.  He then noted pain with walking.  He underwent a diagnostic arthroscopy of the right ankle in 2001, with findings of degenerative joint disease.  After undergoing arthroscopic surgery of the right ankle the same year he initially felt better, but had another procedure in 2004 with very little improvement in his symptoms.  X-ray studies showed degenerative arthritis of the right tibio-femoral and tibio-tarsal joints.   

In a July 2007 statement from the Veteran's private chiropractor, he indicated that he had been treating the Veteran for right ankle pain for two weeks and had noted marked fibrosis causing limitation of motion.  Dorsiflexion was to 8 degrees and plantar flexion was to 10 degrees.  The Veteran had zero degrees inversion and eversion.  

On VA examination in December 2008, dorsiflexion of the right ankle was shown to be from 0 to 10 degrees while plantar flexion was shown to be from 0 to 25 degrees.  After repetitive motion, dorsiflexion was from 0 to 5 degrees and plantar flexion was from 0 to 10 degrees.  

On examination by VA in June 2009, the Veteran's right ankle was shown to have no deformity, giving way, instability or incoordination.  He had pain, stiffness, weakness, and decreases in speed of the joint.  Range of motion was dorsiflexion from 0 to 10 degrees and plantar flexion from 0 to 25 degrees.  There was evidence of repetitive motion and additional limitation after repetitive motion, which was measured as from 0 to 5 degrees dorsiflexion and from 0 to 10 degrees right plantar flexion.  Joint ankylosis of the tibio-fibular joint on the distal side was noted.  X-ray studies showed severe narrowing of the distal tibio-fibular joint.  The diagnosis was severe osteoarthropathy of the right ankle.  

An examination was conducted by VA in January 2010.  At that time, the Veteran had complaints of pain over the right Achilles tendon, but no deformity, giving way, or instability.  There was stiffness, weakness, decreases speed on joint motion, and tenderness.  He complained of flare-ups on a weekly basis that was brought on by prolonged walking, standing, cold weather or chiropractic manipulation of the ankle.  Rest, elevation, heating and the medication Tramadol were alleviating factors.  He stated that he was unable to bear weight on the right ankle during flare-ups.  The Veteran walked with a limping gait due to limitation of motion in dorsiflexion and a tight Achilles tendon.  Range of motion of the right ankle was dorsiflexion from 0 to 5 degrees and right plantar flexion from 0 to 15 degrees.  After repetitive motion, the Veteran had no dorsiflexion and plantar flexion was from 0 to 10 degrees.  There was joint ankylosis of the tibio-fibular joint, distally.  X-ray studies showed the talo-tibial and talo-fibular joints to still be visible, but severely narrowed.  This was interpreted as being technically not ankylosed.  Ankylosis was demonstrated in the distal tibio-fibular joint, but it was noted that this was a syndemsosis and not considered to be part of the ankle joint.  The impression was fusion of the right tibio-fibular joint.   

A medical report from the Veteran's private physician showed swelling and tenderness of the right ankle joint and Achilles tendon area, crepitation, and pain on movement of the ankle joint.  Range of motion of the ankle joint was from dorsiflexion to 10 degrees, with pain, plantar flexion to 10 degrees, with pain, eversion to zero degrees, and inversion to 10 degrees.  The impression was degenerative joint disease of the right ankle, with ankylosis.  

After reviewing the evidence, the Board finds that throughout the appeal the degenerative joint disease of the Veteran's right ankle has been manifested by disability more nearly approaching ankylosis of the joint between 0 and 10 degrees dorsiflexion, particularly with repetitive motion of the joint, which is encompassed by the 30 percent disability rating.  

The evidence of record does not demonstrate for any period ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, as required for a higher disability rating of 40 percent under Diagnostic Code 5270.  This is the case even if factors such as weakness, excess fatigability, and incoordination, pain on movement, swelling, or atrophy are taken into consideration.  As noted, the disability approaching ankylosis of the joint to meet the criteria for a 30 percent disability rating is met only with consideration of additional limitation with repetitive motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202.  For these reasons, a rating of 40 percent is not demonstrated throughout the appeal.  The preponderance of the evidence is against the claim; therefore, the benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.   

Rating Degenerative Joint Disease of the Lumbar Spine

Service connection for degenerative joint disease of the lumbar spine was granted by rating decision dated in April 2007.  A 10 percent initial rating was assigned from the date of claim on March 1, 2006.  A staged rating of 20 percent was granted by rating decision dated in July 2009, effective on March 16, 2009, the date that the Veteran's substantive appeal, which included a statement that his low back disability had worsened, was received by VA.  The ratings were based on limitation of motion under the provisions of Code 5242.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favourable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavourable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavourable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic Code 5242), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 (effective September 26, 2003) provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for  Diseases and Injuries of the Spine or under the Formula for  Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

An examination was conducted by VA in February 2007.  At that time, the Veteran stated that he experienced back pain during long drives or while riding a bike.  His back pain was relieved by medication.  On examination in May 2007, the range of motion of the spine showed forward flexion to 90 degrees, with pain that began at 90 degrees.  Backward extension was from 0 to 30 degrees, with pain beginning at 30 degrees.  Right and left lateral flexion was from 0 to 30 degrees, with pain beginning at 30 degrees.  Right and left lateral rotation was from 0 to 30 degrees, with pain at 30 degrees.  There was no further limitation of motion with repetitive use.  

A report of a private examination conducted in February 2009, received by VA in April 2009, shows tenderness and spasm of the paravertebral muscles of the lumbar spine.  Range of motion was forward flexion to 90 degrees, backward extension to 10 degrees, right and left lateral bending to 30 degrees, and right and left rotation to 30 degrees.  VA examination in June 2009 showed that the Veteran had complaints of pain in the lower back that he described as "livable."  The Veteran reported severe flare-ups every two weeks that lasted a week.  These were alleviated by rest and medications.  There were no symptoms of incontinence, numbness, paresthesia or weakness in the lower extremities.  The Veteran described a history of fatigue, decreased motion, stiffness, and pain.  He denied a history of weakness and spasms.  He described having had an incapacitating episode of pain in the thoracolumbar region in January 2009 when he was seen in the emergency room for severe low back pain.  He stated that he stayed home for one week.  

Examination in February 2009 showed no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis or ankylosis.  He had pain with motion and tenderness with motion, but no spasm, atrophy, guarding, or weakness.  Active range of motion was forward flexion to 60 degrees, backward extension was to 5 degrees, left lateral flexion to 15 degrees, left rotation to 20 degrees, right lateral flexion to 15 degrees and right rotation to 25 degrees.  After repetitive motion, further restrictions were noted with forward flexion to 50 degrees and left and right lateral flexion to 10 degrees.  There were no further restrictions with extension and rotation.  The diagnosis was spondylosis deformans of the lumbosacral spine.  

After a review of all the evidence, lay and medical, the Board finds that for the initial rating prior to March 16, 2009, the degenerative joint disease of the lumbar spine was manifested by pain and limitation of motion that would be considered noncompensable under the rating criteria.  In this regard, the VA examination in May 2007 shows forward flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees and rotation to 30 degrees, all with pain.  For a rating in excess of 10 percent limitation of flexion to only 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis would have to be demonstrated.  As manifestations of back disability meeting these criteria were not shown in the record until the examination reports dated after the Veteran stated that his back disability had increased in severity on March 16, 2009.  As such, a rating in excess of 10 percent is not warranted prior to this date because the 10 percent rating encompasses noncompensable limitation of motion due to painful motion associated with arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

The Board finds that, after March 16, 2009, the degenerative joint disease of the Veteran's lumbar spine was manifested by limitation of forward flexion to 50 degrees and muscle spasm.  The latter disability was demonstrated in the report of private treatment dated in February 2009, and received by VA in April 2009.  In addition, the forward flexion of the lumbar spine was limited to 50 degrees after repetitive motion, which meets the criteria for the 20 percent rating that was assigned as of March 16, 2009, the date that the Veteran claimed worsening.  

For a rating in excess of 20 percent, limitation of forward flexion to 30 degrees or less, favorable ankylosis of the lumbosacral spine, or incapacitating episodes of intervertebral disc syndrome having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months would have to be demonstrated.  The thoracolumbar spine limitation of motion has not been shown to be limited to 30 degrees flexion at any time during the appeal, and ankylosis of the spine has not been demonstrated in the record.  While the Veteran did report one period of incapacitation, this lasted for only one week, by his report, and is, thus, not shown to meet the criteria for the next higher schedular evaluation, 40 percent.  As such, a rating in excess of 20 percent is not demonstrated after March 16, 2009.  

Regarding consideration of weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy, it is noted that additional limitation of motion documented after repeated movements for the Veteran's low back disability have been considered in the rating that has been assigned.  For example, the February 2007 VA examination report reflects that pain was noted, and the February 2009 VA examination report reflects limitation of motion with repetition.  For this reason, even with such considerations of additional limitation of motion or function, an increased rating for low back disability, in excess of 10 percent from March 1, 2006 to March 16, 2009, and in excess of 20 percent from March 16, 2009,  is not warranted.  See DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.45, 4.59.  The preponderance of the evidence is against the claim; therefore, the benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b); 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.   

Rating Degenerative Joint Disease of the Right Knee

Service connection for degenerative joint disease of the right knee was granted by the RO in an April 2007 rating decision.  A 10 percent initial rating was assigned on the basis of degenerative joint disease under Code 5003.  In addition, ratings may be assigned on the basis of limitation of motion of the knee.  Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensable (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensable (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  
38 C.F.R. § 4.71a.

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; extremely be rated 60 percent disabling.  38 C.F.R. § 4.71a.

On VA examination in February 2007, the Veteran reported having undergone a diagnostic arthroscopy with subtotal meniscectomy of the right knee in 1986.  He reported that he had had progressive worsening of the pain in the knee.  Examination showed pain, stiffness, and limited motion of the right knee.  The pertinent diagnosis was degenerative joint disease of the right knee.  

On VA examination in December 2008, the Veteran had crepitus and pain at rest in the right knee.  There was no instability, locking, effusion, or dislocation.  McMurray's test was negative.  Range of motion of the right knee was from 0 degrees extension to 125 degrees flexion.  After repetitive motion range of motion was from 0 degrees extension to 115 degrees flexion.  The diagnosis was degenerative arthritis of the right knee.  

On VA examination in March 2010, the Veteran had crepitus and pain at rest in the right knee.  There was no instability, locking, effusion, or dislocation.  McMurray's test was negative.  Range of motion of the right knee was from 0 degrees extension to 130 degrees flexion.  After repetitive motion range of motion was from 0 degrees extension to 120 degrees flexion.  The diagnosis was degenerative arthritis of the right knee.  

The Board finds that, throughout the appeal, even with such considerations of additional limitation of motion or function, (see DeLuca; 38 C.F.R. §§ 4.40, 4.45, 4.59), the Veteran's right knee arthritis has been manifested by flexion limited to, at worst, 115 degrees after repetition.  The record does not show additional disability as a result of weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.

In addition, the Veteran had crepitus and pain, but no instability of the right knee joint.  As such, a separate rating on the basis of other impairment of the right knee, including recurrent subluxation or lateral instability, is not warranted.  Moreover, there is no indication in the record that the Veteran has compensable limitation of extension or flexion that would warrant separate compensable ratings for extension (Diagnostic Code 5261) and flexion (Diagnostic Code 5260), or that would warrant a rating in excess of 10 percent for arthritis of the right knee (under either Diagnostic Code 5260 or Diagnostic Code 5261).  Absent evidence that the knee disability meets the schedular criteria for a rating in excess of currently assigned 10 percent award, the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


Rating Degenerative Joint Disease of the Left Knee

Service connection for degenerative joint disease of the left knee was granted by the RO in an April 2007 rating decision.  A 10 percent rating was assigned on the basis of degenerative joint disease under Code 5003.  That was previously described.  It is noted that by rating decision dated in April 2010, a 10 percent rating was awarded for instability of the left knee.  The Veteran has not disagreed with this evaluation and the matter is not before the Board for appellate review.  

On VA examination in February 2007, the Veteran reported pain in the left knee usually experienced with running.  He had progressive worsening of the pain in the knee.  Examination showed pain, stiffness, and limited motion of the knee.  The pertinent diagnosis was degenerative joint disease of the knee.  

On VA examination in December 2008, the Veteran had no deformity, giving way, instability, weakness or incoordination in the left knee.  Range of motion of the left knee was from 0 degrees extension to 130 degrees flexion.  After repetitive motion range of motion was from 0 degrees extension to 120 degrees flexion.  The diagnosis was degenerative arthritis of the left knee.  

On VA examination in March 2010, the Veteran had crepitus and pain at rest in the right knee.  There was instability in the knee joint, which has been rated separately and is not on appeal at the present time.  McMurray's test was negative.  Range of motion of the right knee was from 0 degrees extension to 125 degrees flexion.  After repetitive motion range of motion was from 0 degrees extension to 120 degrees flexion.  The diagnosis was degenerative arthritis of the left knee.  

The Board finds that throughout the appeal, the Veteran's left knee arthritis has been manifested by flexion limited to, at worst, 120 degrees after repetition.  In addition, the Veteran had crepitus and pain.  In addition, the Veteran had crepitus and pain, but no instability of the right knee joint.  As such, a separate rating on the basis of other impairment of the left knee, including recurrent subluxation or lateral instability, is not warranted.  Moreover, there is no indication in the record that the Veteran has compensable limitation of extension or flexion that would warrant separate compensable ratings for extension (Diagnostic Code 5261) and flexion (Diagnostic Code 5260), or that would warrant a rating in excess of 10 percent for arthritis of the left knee (under either Diagnostic Code 5260 or Diagnostic Code 5261).  Absent evidence that the knee disability meets the schedular criteria for a rating in excess of currently assigned 10 percent award, the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Rating Left Thumb Disability 

Service connection for soft tissue rheumatism of the left thumb was granted by the RO by rating decision dated in April 2007.  A zero percent initial rating was awarded under the provisions of Code 5228.  The Veteran contends that his left thumb is more disabling than initially evaluated.  It is asserted that, while the Veteran does not meet the criteria for a 10 percent rating on the basis of limitation of motion, he does have pain in the thumb.  

For limitation of motion of the thumb of either the major or minor extremity, a zero percent rating is warranted where a gap of less than on inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; a 10 percent rating requires a gap of one to two inches (2.5 to 5.1 cm) between the thumb ad and the fingers, with the thumb attempting to oppose the fingers; a 20 percent rating requires a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Code 5228.  

On VA examination in February 2007, the Veteran stated that, while on active duty his left thumb had been caught in a car door.  He stated that he had developed pain and swelling, but that an X-rays study had shown no fracture.  X-ray studies in February 2007 were normal.  

On VA examination in December 2008, the Veteran was able to actively move his left thumb to the point where there was no gap between the thumb pad and the fingers and no complaints of pain in the left thumb.  No additional disability was demonstrated after repetitive motion of the thumb.  

After review of all the evidence, lay and medical, the Board finds that the Veteran's left thumb disability does not cause compensable limitation of motion of the thumb, or, in fact, any limitation of motion of the thumb joint.  The evidence does not show limitation of motion to a gap of one to two inches (2.5 to 5.1 cm) between the thumb ad and the fingers, with the thumb attempting to oppose the fingers, for any period, as required for a 10 percent disability rating under Diagnostic Code 5228.  While correspondence from the Veteran's representative notes that the Veteran has pain in the left thumb, there is no indication of limitation of motion or function of the thumb joint.  It is further noted that arthritis is not demonstrated on X-ray examination.  As such, there is no basis upon which the Board may assign a 10 percent rating for left thumb disability for any period.  As noted, while the Veteran does have complaints of pain in the left thumb, the record does not show disability as a result of that pain or as a result of weakness, excess fatigability, incoordination, swelling, or atrophy.  

For this reason, an increased rating on the basis of pain or additional limitation of function is not warranted.  See DeLuca; 38 C.F.R. §§ 4.40, 4.45, 4.59.  The preponderance of the evidence is against the claim for increase for any period; therefore, the benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's low back, right ankle, and bilateral knee disabilities limitation of motion is rated as arthritis and directly corresponds to the schedular criteria for the evaluations that have been assigned, which also incorporate various orthopedic factors that limit motion or function of the joints.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  As noted, each rating was based upon the most limited motion, which occurred after repeated use of the joint as documented by the VA examiners.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's orthopedic 

disabilities, and no referral for an extraschedular rating is required.  Finally, the Veteran has been found eligible for a total disability rating based on individual unemployability.  As such, this is not for consideration by the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

The appeal for service connection for a disability manifested by a fatty liver is dismissed.  

Service connection for a disability manifested by tongue blisters is denied.  

An initial rating in excess of 30 percent for degenerative joint disease of the right ankle is denied.  

An initial rating in excess of 10 percent from March 1, 2006 to March 16, 2009, and 20 percent thereafter, for degenerative joint disease of the lumbar spine, is denied.  

An initial rating in excess of 10 percent for degenerative joint disease of the right knee is denied.  

An initial rating in excess of 10 percent for degenerative joint disease of the left knee is denied.  

An initial compensable rating for soft tissue rheumatism of the left thumb is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


